            Case 1:21-cv-01564-RA Document 10 Filed 08/23/21 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 08/23/2021

 JUAN ALFREDO GANDO AMAT, et al.,
                                                                   21-CV-1564 (RA)
                                 Plaintiffs,
                                                                        ORDER
                         v.

 HAND TO HAND EXPRESS, et al.,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         On July 13, 2021, the Court directed Plaintiffs to serve several court orders on

Defendants, to file an affidavit of service, and to submit a status update including whether they

intend to move for default judgment. Dkt. 8. Plaintiffs have completed service of the court

orders, Dkt. 9, but have not yet filed an update on the status of this litigation. They shall do so no

later than September 8, 2021, including an update on whether they are in communication with

Defendants and a proposed date by which they will move for default judgment if Defendants

continue not to appear in this action.

SO ORDERED.
Dated:      August 23, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
